Upon consideration of the petition filed by Defendant on the 6th of January 2017 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Columbus County:
"Denied by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 12th of January 2017 by Defendant to Supplement:
"Motion Dismissed as moot by order of the Court in conference, this the 16th of March 2017."
The following order has been entered on the motion filed on the 10th of January 2017 by Defendant to Amend:
"Motion Dismissed as moot by order of the Court in conference, this the 16th of March 2017."
Ervin, J. recused